Case: 2:19-cv-00018-HEA Doc. #: 175 Filed: 07/20/21 Page: 1 of 14 PageID #: 1960




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                             NORTHERN DIVISION

SPRING LAKE PORK, LLC,         )
                               )
        Plaintiff,             )
                               )
               v.              )                            Case No. 2:19-CV-18 HEA
                               )
GREAT PLAINS MANAGEMENT, LLC, )
et al.,                        )
                               )
        Defendants,            )
                               )
               v.              )
                               )
SWINE MANAGEMENT SERVICES,     )
LLC,                           )
                               )
        Third Party Defendant. )

                     OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion to Compel, [Doc. No.

149], and Defendants Jeff Dace, Jay Flora, Great Plains Management, LLC, Jan

Huber, Harold Lee’s Motion to Compel, [Doc. No. 161]. For the reasons set forth

below, Plaintiff’s Motion to Compel will be granted in part and denied in part,

Defendants’ Motion to Compel will be granted.1


1
 Neither party advises the Court whether the parties have “met and conferred” in an effort to
resolve these motions prior to their filing. The Court reminds the parties of Local Rule 3.04:
Motions Concerning Discovery and Disclosure.
(A) The Court will not consider any motion relating to discovery and disclosure
unless it contains a statement that movant’s counsel has conferred in person or by telephone with
the opposing counsel in good faith or has made reasonable efforts to do so, but that after sincere
                                                1
Case: 2:19-cv-00018-HEA Doc. #: 175 Filed: 07/20/21 Page: 2 of 14 PageID #: 1961




                                   Facts and Background

       Plaintiff Spring Lake Pork, LLC (“SLP”) is a hog producer doing business

near Vandalia, Missouri. Defendant Great Plains Management, LLC (“GPM”) is a

hog farm manager headquartered in Creston, Illinois. Defendant Jan Heuber is the

Manager of GPM, and Defendants Jeff Dace, Jay Flora, and Harold Lee are all

current or former employees of GPM who provided services to SLP pursuant to the

parties’ Management Agreement (collectively with GPM, “Defendants”). Third-

Party Defendant Swine Management Services (“SMS”) is a farm management

consulting firm which provided services to SLP.

       This case arises out of the business relationship between SLP and GPM

concerning SLP’s new hog farm and governed by a five-year Management

Agreement executed in July 2014. The Agreement provided that GPM would

perform wide-ranging managerial services on the farm, including overseeing its

sow breeding operations, training, and supervising staff, and assisting in the initial

construction and procurement of equipment on the farm. The farm utilized an

NEDAP system for breeding, electronic feeding, automatic heat detection and




efforts to resolve their dispute, counsel are unable to reach an accord. This statement also shall
recite the date, time and manner of such conference, and the names of the individuals
participating therein, or shall state with specificity the efforts made to confer with opposing
counsel.


                                                 2
Case: 2:19-cv-00018-HEA Doc. #: 175 Filed: 07/20/21 Page: 3 of 14 PageID #: 1962




separation of the sows and gilts. SLP’s farm was only the second farm in the

United States to use the NEDAP system.

      After SLP’s hog farm failed to meet breeding productivity projections

generated by Third-Party Defendant SMS, Plaintiff terminated the Agreement with

GPM early, on November 9, 2016. Plaintiff alleges that GPM’s mismanagement of

the farm ultimately resulted in deficient performance of the farm.

      The Court previously dismissed two counts of SLP’s Amended Complaint

on June 30, 2020. The remaining six counts reflected in Plaintiff’s Amended

Complaint against GPM and the individually named defendants are: Count I, fraud;

Count II, breach of fiduciary duty; Count III, negligent misrepresentation; Count

IV, breach of contract; Count VI, fraud in the inducement; and Count VIII,

negligence. GPM’s third-party complaint against SMS alleges that SMS was

negligent in managing SLP’s farm and seeks indemnity and/or contribution in the

event it is found liable to Spring Lake.

      Several discovery issues are now before the Court: Plaintiff’s Motion to

Compel and Motion to Quash Portions of Second Amended Notice of Deposition

to Dr. Stephen D. Patterson; Movant Stephen D. Patterson’s Motion for Joinder in

Plaintiff’s Motion to Quash; and Defendants’ Motion for Sanctions and For Rule to

Show Cause, Motion to Expedite Briefing of Motion for Rule to Show Cause &

Sanctions, and Motion to Compel.


                                           3
Case: 2:19-cv-00018-HEA Doc. #: 175 Filed: 07/20/21 Page: 4 of 14 PageID #: 1963




                                        Discussion

Standards Governing Discovery

      Federal Rule of Civil Procedure 26(b)(1) sets forth the scope of discovery in

civil cases pending in federal court:

      Unless otherwise limited by court order, the scope of discovery is as follows:
      Parties may obtain discovery regarding any nonprivileged matter that is
      relevant to any party's claim or defense and proportional to the needs of the
      case, considering the importance of the issues at stake in the action, the
      amount in controversy, the parties’ relative access to relevant information,
      the parties’ resources, the importance of the discovery in resolving the
      issues, and whether the burden or expense of the proposed discovery
      outweighs its likely benefit. Information within the scope of discovery need
      not be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1). Rule 26 contains specific limitations relative to objections

to providing discovery:

      (C) When Required. On motion or on its own, the court must limit the
      frequency or extent of discovery otherwise allowed by these rules or by local
      rule if it determines that:
              (i) the discovery sought is unreasonably cumulative or duplicative, or
      can be obtained from some other source that is more convenient, less
      burdensome, or less expensive;
              (ii) the party seeking discovery has had ample opportunity to obtain
      the information by discovery in the action; or
              (iii) the proposed discovery is outside the scope permitted by Rule
      26(b)(1).

Fed. R. Civ. P. 26(b)(2)(C).

      If a party fails to respond to a proper request for discovery, or if an evasive

or incomplete response is made, the party requesting the discovery is entitled to

move for a motion compelling disclosure after having made a good faith effort to
                                            4
Case: 2:19-cv-00018-HEA Doc. #: 175 Filed: 07/20/21 Page: 5 of 14 PageID #: 1964




resolve the dispute by conferring first with the other party. See Fed. R. Civ. P.

37(a).

         The scope of discovery under Rule 26(b) is extremely broad. See 8 Charles

A. Wright & Arthur R. Miller, Fed. Prac. & Proc. Civ. § 2007 (3d ed. Oct. 2020

update). The reason for the broad scope of discovery is that “[m]utual knowledge

of all the relevant facts gathered by both parties is essential to proper litigation. To

that end, either party may compel the other to disgorge whatever facts he has in his

possession.” Id. (quoting Hickman v. Taylor, 329 U.S. 495, 507-08 (1947)). The

Federal Rules distinguish between discoverability and admissibility of evidence.

Fed. R. Civ. P. 26(b)(1), 32, and 33(a)(2) & (c). Therefore, the rules of evidence

assume the task of keeping out incompetent, unreliable, or prejudicial evidence at

trial. But these considerations are not inherent barriers to discovery.

         “Relevancy is to be broadly construed for discovery issues and is not limited

to the precise issues set out in the pleadings. Relevancy ... encompass[es] ‘any

matter that could bear on, or that reasonably could lead to other matter that could

bear on, any issue that is or may be in the case.’” E.E.O.C. v. Woodmen of the

World Life Ins. Soc'y, No. 8:03CV165, 2007 WL 1217919, at *1 (D. Neb. Mar. 15,

2007) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)).

         The party seeking discovery must make a “threshold showing of relevance

before production of information, which does not reasonably bear on the issues in


                                            5
Case: 2:19-cv-00018-HEA Doc. #: 175 Filed: 07/20/21 Page: 6 of 14 PageID #: 1965




the case, is required.” Woodmen of the World, 2007 WL 1217919, at *1 (citing

Hofer v. Mack Trucks, Inc., 981 F.2d 377, 380 (8th Cir. 1993)). “Mere speculation

that information might be useful will not suffice; litigants seeking to compel

discovery must describe[,] with a reasonable degree of specificity, the information

they hope to obtain and its importance to their case.” Woodmen of the World, 2007

WL 1217919, at *1 (citing Cervantes v. Time, Inc., 464 F.2d 986, 994 (8th Cir.

1972)).

Plaintiff’s Motion to Compel [ECF. #149]

      Plaintiff SLP moves the Court to compel responses to its Second Requests

for Production to GPM and its Second Request for Production to Defendant

Hueber, and to overrule GPM’s Objections to the Second Amended Notice to Take

Video Deposition Duces Tecum of GPM’s 30(b)(6) representative. Plaintiff

identifies three topics in dispute: 1) damages GPM seeks in its counterclaim

against SLP; 2) written agreements and actions regarding GPM’s management of

other farrowing farms; and 3) corporate documents concerning GPM’s ownership

including members’ agreements, operating agreements, succession plan, buy-sell

agreements, insurance agreements and Hueber’s estate plans.

      GPM’s counterclaim damages

      SLP claims that GPM and Hueber are withholding information regarding

counterclaim damages and argues that GPM should be compelled to produce


                                          6
Case: 2:19-cv-00018-HEA Doc. #: 175 Filed: 07/20/21 Page: 7 of 14 PageID #: 1966




financial documents for SLP’s review, and that Hueber should be required to

testify to his knowledge of GPM’s alleged damages. SLP asserts that the protective

order permits the disclosure of sensitive financial information, and that it would be

unduly burdensome to wait for the records until after GPM’s damages expert

discloses his report and information by the September 10, 2021 deadline.

      In response, GPM states that it has not refused to disclose the information

sought by SLP, rather it is waiting to do so until its damages expert has formulated

an opinion. GPM argues that is does not know on what documents their expert will

rely and that a premature response threatens the disclosure of protected work

product and mental impressions relating to counsel’s preliminary damages

calculations. As for Hueber’s testimony, GPM asserts that he is a lay witness, not a

damages expert, so any testimony concerning damages would be inadmissible and

superseded by the damages expert. To address SLP’s concerns about having

limited time to review and analyze GPM’s damages-related financial records, GPM

proposes that the Court order GPM to produce financial records to SLP on a rolling

basis, at the same time that GPM provides the records to its expert.

      GPM is not withholding the amount or calculation of damages, it merely

asserts that because the calculation requires an expert opinion, the information will

be produced at the expert report deadline. Moreover, GPM offers to

contemporaneously provide SLP with the documents that it provides to damages


                                          7
Case: 2:19-cv-00018-HEA Doc. #: 175 Filed: 07/20/21 Page: 8 of 14 PageID #: 1967




expert, so that SLP can review the records sooner rather than later. GPM’s

proposal is more than sufficient. See, e.g., Kent v. Seterus, Inc., No. 4:17-CV-

00257-DGK, 2018 WL 703287 at *2 (W.D. Mo. Feb. 2, 2018). SLP’s motion to

compel counterclaim damages information is denied at this time. The Court agrees

with GPM’s rolling basis approach and orders same.

      GPM’s management of other farms

      SLP seeks documents and testimony relating to GPM’s management of at

least thirteen other farrowing farms between January 1, 2015 and November 9,

2016, including documents and testimony regarding any outbreaks of Porcine

Reproductive and Respiratory Syndrome (PRRS) during that time period. SLP

asserts relevance because GPM represented itself as a “skilled and experienced”

farm manager, and the terms of the Management Agreement required GPM to

perform “consistent with the standards and practices [GPM] employs for similar

operations it manages.” SLP asserts that information about PRRS at any of GPM’s

other managed farms is discoverable due to GPM’s affirmative defense that SLP

“[a]llow[ed] PRRS to develop among the pig population.”

      GPM objects to the requests as irrelevant, overly burdensome, not

proportionate to the needs of the case, vague and ambiguous, and redundant. First,

GPM argues that because SLP’s farm is the only farm it has managed with the

NEDAP monitoring system, the other farms it managed without NEDAP are not


                                          8
Case: 2:19-cv-00018-HEA Doc. #: 175 Filed: 07/20/21 Page: 9 of 14 PageID #: 1968




“similar operations to SLP, and thus information about those farms is irrelevant.

GPM also argues that SLP has already deposed the individual defendants who

actually managed the other farms. Finally, GPM states that its counterclaim

allegation regarding PRRS does not concern the introduction of PRRS, but rather

the disease spread once it had been introduced to the herd, so information

regarding the introduction of the disease isn’t relevant.

      Under the broad scope of Rule 26(b), SLP’s requests concerning GPM’s

management of other swine farms is relevant and discoverable. The Management

Agreement clearly states:

      [GPM] with the Owner’s advice and comment…shall manage,
      maintain and operate all aspects of the sow breeding operation and
      related activities conducted at the Facility in a manner and for costs
      which it reasonably determines to be prudent and consistent with the
      standards and practices the Manager [GPM] employs for similar
      operations it manages…

GPM’s present contention that it managed no farm comparable to SLP’s farm is at

odds with the language of the Management Agreement, which expressly

contemplates “similar operations.” This consideration is expressly included in the

parties’ Management Agreement even though the parties knew that an NEDAP

system would be used. For that reason, written agreements and management

agreements between GPM and other farrowing farms during the time period

specified are discoverable. Discovery concerning the termination of GPM’s

services by these farrowing farms is certainly relevant and not overly burdensome

                                           9
Case: 2:19-cv-00018-HEA Doc. #: 175 Filed: 07/20/21 Page: 10 of 14 PageID #: 1969




or disproportionate to the needs of the case, and therefore is discoverable as well.

To the extent that GPM asserts requested documents do not exist or that it has

already produced these documents in association with the depositions of the

individual defendants, it need only respond accordingly.

      GPM’s affirmative defense regarding PRRS, a communicable reproductive

disease, in SPM’s herd certainly justifies Plaintiff’s discovery requests regarding

the movement of GPM employees between SLP and other farms with PRRS.

Although GPM argues that the only relevant aspect of the PRRS outbreak in SLP’s

pig population was the spread of the disease, the Court fails to see how the manner

of introduction of PRRS to the SLP population could be irrelevant. Defendants will

be compelled to respond to Plaintiff’s discovery requests concerning PRRS at other

farms managed by GPM.

      GPM’s corporate and Hueber’s estate document

      SLP also moves this Court to compel GPM to provide “information about

Buy-Sell Agreements, Member Agreements, Operating Agreements, Key-Man

Life Insurance Policies of GPM, and similar estate planning documents of

Hueber,” due to Hueber’s role as a one-third owner and manager of GPM and his

reported illness. Essentially, SLP seeks information on the division of management

responsibilities among GPM’s owners and information on Hueber’s estate and

successors in interest in the event Hueber dies.


                                          10
Case: 2:19-cv-00018-HEA Doc. #: 175 Filed: 07/20/21 Page: 11 of 14 PageID #: 1970




      GPM contends that Hueber’s life insurance and estate planning documents

are not relevant to any claim or defense and therefore outside the scope of

discovery. GPM also states that it already informed SLP that it is willing to discuss

the company’s management, organization, division of responsibilities at Hueber’s

deposition, and that it is willing to produce a corporate tree showing GPM’s

organizational structure and hierarchy. However, GPM objects to SLP’s requests

for information regarding succession plans, bylaws, amendments, buy-sell

agreements, member agreements, operating agreements, key-man, and other life

insurance policies as overly broad.

      The Court agrees with GPM’s position, particularly its statement that “any

party could pass away prior to the resolution of any suit, and that does not make

estate plans or business deals relevant.” Plaintiff’s fixation on Hueber’s mortality

and the disposition of his assets and ownership interest thereafter is unwarranted

and irrelevant to the litigation. The law provides adequately for situations in which

a party dies during the pendency of litigation; the issue need not be addressed in

discovery.

      For the reasons discussed above, Plaintiff’s Motion to Compel [ECF #149]

will be granted only as to Plaintiff’s requests regarding other farrowing farms

managed by GPM during the periods specified in Plaintiff’s discovery requests. It

will be denied as to all other requests.


                                           11
Case: 2:19-cv-00018-HEA Doc. #: 175 Filed: 07/20/21 Page: 12 of 14 PageID #: 1971




Defendants’ Motion to Compel [ECF # 161]

      The subject of Defendants’ Motion to Compel are two requests for records

that were included with Defendants’ 30(b)(6) deposition notice to Plaintiff SLP:

Rider Request to Produce #5 and Rider Request to Produce # 9. Request # 5 sought

“All documents concerning any insurance payments, applications for insurance

payments, and investigations and/or determination of cause related to the fire that

occurred on Spring Lake Pork in or around May of 2018.” Request # 9 sought “All

documents reflecting the revenue, profits, and expenses of Spring Lake Pork prior

to, during, and subsequent to its relationship with Great Plains.”

      Request # 5 – Insurance Related Records

      Defendant GPM asserts that it seeks records related to a 2018 fire at SLP

and related insurance claims on grounds that the records could reveal information

about the farm’s productivity and revenue after the Management Agreement with

GPM was terminated and about the cause of the fire. GPM further describes that

revenue loss valuations performed by SLP’s insurance carrier could show that SLP

was no more successful in meeting production goals after they terminated GPM,

indicating that SLP’s failure to meet goals while GPM managed it was not due to

GPM’s negligence, but some other circumstances outside GPM’s control. As for

records relating to the cause of the fire, GPM states that these might show that




                                          12
Case: 2:19-cv-00018-HEA Doc. #: 175 Filed: 07/20/21 Page: 13 of 14 PageID #: 1972




“stary voltage issues,” which GPM claims it complained of to SLP during their

management as hampering production, were indeed present at SLP’s farm.

        The records requested by Defendants regarding the fire at SLP’s farm and

related insurance claims are clearly related to Defendants’ defenses and

counterclaim, as fully described in their motion. Therefore, Plaintiff will be

compelled to respond to Defendants’ Request # 5.

Request # 9 – Revenue, Profits, and Loss Records

        Defendants complain that although Plaintiff SLP provided tax returns, profit

and loss statements, loan information, expense invoices and similar documents for

dates through December 2017, SLP did not produce any such records dated

subsequent to December 2017. Defendants contend that even though SLP is cutting

off damages as of December 2017, post-2017 records are relevant because SLP

suffered a PRRS outbreak in 2018 that caused production to drop and SLP to see

negative earnings. As with Request # 5, Defendants believe this information may

show that the low production at SLP was not the result of negligence on GPM’s

part.

        The performance of SLP’s farrowing farm after GPM’s management was

terminated is relevant to Defendants’ defenses and counterclaim. The records

sought in Request # 9 are discoverable, and SLP will be compelled to produce

them.


                                          13
Case: 2:19-cv-00018-HEA Doc. #: 175 Filed: 07/20/21 Page: 14 of 14 PageID #: 1973




                                    Conclusion

      For the reasons above, Plaintiff’s Motion to Compel will be granted as to

requests for information concerning GPM’s management of other farrowing farms

but denied in all other respects. Defendants’ Motion to Compel will be granted.

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff’s Motion to Compel [ECF #149]

is GRANTED as to information concerning GPM’s management of other

farrowing farms and is DENIED as to all other requests.

      IT IS FURTHER ORDERED that Plaintiff’s request for sanctions is

DENIED.

      IT IS FURTHER ORDERED that Defendants’ Motion to Compel [ECF

#161] is GRANTED.

      Dated this 20th day of July, 2021.




                                                ________________________________
                                                   HENRY EDWARD AUTREY
                                                UNITED STATES DISTRICT JUDGE




                                           14
